                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 17-CR-124-JPS
               v.

 MARCUS HUTCHINS,

                  Defendant.
________________________________________________________________________

               DEFENDANT MARCUS HUTCHINS’ REPLY
                     IN SUPPORT OF OBJECTIONS
              TO THE MAGISTRATE JUDGE’S ORDER AND
                         RECOMMENDATIONS
________________________________________________________________________

      The government’s opposition to defendant Marcus Hutchins’ objections to

the magistrate judge’s order and recommendations fails to consider fully and

fairly the factual record; it ignores and misinterprets relevant caselaw; and it

does not address and sometimes mischaracterizes certain defense positions. The

Court should rule in Mr. Hutchins’ favor and grant his motion to suppress and

motions to dismiss.

                          THE MOTION TO SUPPRESS

      The government’s opposition to the motion to suppress presents a skewed

and flawed overview of Mr. Hutchins’ arrest and interrogation. It also fails to




       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 1 of 45 Document 115
consider critical facts and caselaw that undermine its arguments, and it

mischaracterizes the evidence and defense positions.

       Despite the government’s claims to the contrary, Mr. Hutchins has

consistently maintained that his post-arrest interrogation was coerced and

involuntary.1 (See Gov’t Response (“Opp.”) at 5 (Dkt. No. 114).) A thorough and

fair review of the evidence and law supports this position and therefore

suppression. After the Court reviews the filings, hearing transcript and exhibits

(including listening to the partial audio recording of Mr. Hutchins’ post-arrest

interrogation), the defense submits this is the only decision the record supports.

       A.     The Government’s Incomplete Factual Narrative

       At the outset, the government offers an incomplete narrative of what

transpired on the day of Mr. Hutchins’ arrest and his subsequent calls from jail.

(See Opp. at 5-8). The government’s overview notably does not mention

important evidence that came out at that hearing, all of which is discussed in the

Mr. Hutchins’ objections to the magistrate judge’s order and recommendations

(”Objections”), such as:

        The FBI agents’ coordination of their testimony.


1This position was articulated in the original motion seeking suppression, in all subsequent
defense briefing, and at the evidentiary hearing itself. (See, e.g., Dkt. No. 55 at 2.) The
magistrate judge also did not note a “shifting” defense theory (because there was none), despite
denying the motion to suppress.



                                               2

        Case 2:17-cr-00124-JPS Filed 12/07/18 Page 2 of 45 Document 115
       Mr. Hutchins’ arrest was designed to confuse him about its
        true nature.

       The agents’ failure to inquire about his drug use over the
        course of the days and hours before they questioned him.

       The agents did not show Mr. Hutchins the arrest warrant
        until near the end of his interrogation, nor did they even
        bother to describe the charges against him and where they
        emanated from.

       The partial audio recording of the interrogation, which
        does not reflect any alleged advisement to Mr. Hutchins of
        his rights or his signing of the Advice of Rights form.

       Agent Butcher’s admission that she altered the Advice of
        Rights form.

(Obj. at 6-12.) And to the extent the government discusses the purported

evidence adduced at the hearing, it offers an uncritical presentation of the agents’

claims of what happened, failing to mention material countervailing facts.

      For example, the government claims Agent Chartier told Mr. Hutchins he

was under arrest pursuant to a federal arrest warrant, doing so in the stairwell

after leading him out of the airport lounge. But by his own admission, Agent

Chartier did not explain the nature of the charges or where they had been

brought. (Tr. 19:25-20:4; 58:25-59:1.)

      Agent Chartier also did not, in fact, mention a federal arrest warrant to Mr.

Hutchins in the stairwell. His evidentiary testimony that he did is inconsistent

with what he told the prosecuting attorneys when they prepared him to testify,


                                         3

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 3 of 45 Document 115
namely, only that he told Mr. Hutchins he was under arrest, not that it was a

federal case or there was an arrest warrant.2

       The government alludes to this problem when it discusses how the defense

sought to call one of the prosecuting attorneys to testify at the evidentiary

hearing. (See Opp. at 5 n.2.) The defense only made that request (and did not do

it lightly) because the prosecutors were the only witnesses to Agent Chartier’s

inconsistent testimony on this point (as well as another piece of inconsistent

testimony from Agent Butcher). (Tr. 155-56.) The Court should overturn the

magistrate judge’s ruling denying the defense’s request, and at a minimum find

Agent Chartier’s evidentiary hearing testimony on this point not credible.

       The government also claims that Mr. Hutchins, in a call placed from jail

soon after his arrest, “stated he told the FBI that he wrote the code for a banking

Trojan and that he sent a compiled malware binary to someone.” (Opp. at 8.)

Although the defense maintains its position the jail calls should not be

considered,3 Mr. Hutchins actually said he “wrote code for a guy a while back

who then incorporated it into banking malware. . . that person went in [sic]



2 At issue is an e-mail—one that was referenced during the evidentiary hearing but not entered
into evidence—sent by an AUSA to defense counsel and summarizing statements made by
Chartier to the AUSAs. According to the AUSA’s e-mail, Chartier advised that: “Once Mr.
Hutchins and [he] were behind closed doors leading to a stairwell, Mr. Hutchins was placed in
handcuffs and told that he was under arrest. Mr. Hutchins asked why he was arrested, and he
was told that once in an interview room they could talk further.”
3 See Dkt. No. 75 at 12.


                                               4

        Case 2:17-cr-00124-JPS Filed 12/07/18 Page 4 of 45 Document 115
turned and took the code and used it to do banking malware.” (Ex. 2 at 7.) At

most, Mr. Hutchins said he wrote a piece of code that someone else used to

create a banking Trojan. The government can point to no statement from jail by

Mr. Hutchins that he knew what would be done with the code he wrote.

      Finally, the government fails to note that the alleged activities they

questioned him about were historic, having taken place starting when Mr.

Hutchins was only 18-19 years old (he was only 23 years old when interrogated),

and Mr. Hutchins said during a jail call that he thought he may have been even

younger at the time of some of the matters he was questioned about. (Id. at 8.)

      B.     The Government’s Reliance on the Magistrate Judge’s Findings
             Should be Rejected

      After providing a partial overview of events, the government next spends

considerable time reviewing the magistrate judge’s findings. (See Opp. at 8-10.)

The government, however, concedes that this motion is subject to de novo review.

(Id. at 4.) Thus, those findings are not entitled to any deference, and for the

reasons explained in the Objections, they should not be accorded any.

      C.     The Government’s Overview of the Law Ignores Important Legal
             Precedent

      The government offers an overview of what it considers the relevant law.

(See Opp. at 10-12.) But the government, like the magistrate judge, ignores the

Supreme Court’s important mandate, discussed on page 13 of the Objections,


                                          5

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 5 of 45 Document 115
that a court must “indulge in every reasonable presumption against waiver.”

Brewer v. Willaims, 430 U.S. 387, 404 (1977).

      The government instead spends time arguing that, because Mr. Hutchins

understood English and had the Advice of Rights form presented to him before

speaking, Miranda is satisfied. (Opp. at 11, citing United States v. Springer, 460

F.2d 1344, 1348-49 (7th Cir. 1972).) But this argument overlooks that deception

and a defendant’s lack of full awareness can override this, as it does in the case of

Mr. Hutchins’ interrogation. See Moran v. Burbine, 475 U.S. 412, 421 (1986).

      D.     The Government’s Arguments Regarding Miranda Waiver
             Confuse the Issues

      The government’s discussion of Mr. Hutchins’ alleged waiver of his

Miranda rights confuses the issues. The government contends that the defense

for the first time in the Objections claims Mr. Hutchins was not advised of his

rights. (See Opp. at 12, citing to Obj. at 17.) This is wrong and misleading.

      In its post-hearing memorandum, for example, the defense noted that the

timing of events, based on the FBI’s own records, does not support the agents’

version of events regarding when the advisement of rights occurred. (Dkt. No.

85 at 9.) The waiver form bearing Mr. Hutchins’ signature speaks for itself on the

issue of whether he signed it. But the broader record raises serious questions

and doubts about whether this Court can find that the advisement was properly

given (e.g., the agents took the necessary time to give it and the time they claimed

                                          6

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 6 of 45 Document 115
they took) and that it occurred before interrogation. Upon those serious

questions and doubts, and indulging every reasonable presumption against

waiver as the law requires, the Court should find in Mr. Hutchins’ favor.

      This defense position is also not contrary to the record, as the government

contends. (See Opp. at 12.) To support that argument, the government tries a

neat trick: it cites for support a sentence in a brief the defense filed seeking an

evidentiary hearing. (Id. citing Dkt. No. 55 at 10.) But that was before all the

evidence on this matter had come out, including Agent Butcher’s material

alterations of the Advice of Rights form (which the defense at that time accepted

at face value) and was not meant to be, nor was it, a concession. The defense has

always challenged the government’s version of events, and it still does. And

taking seriously the presumption the law accords a defendant in a suppression

context, the Court should too.

      Importantly, the government, like the magistrate judge, ignores the

numerous statements Mr. Hutchins made during his interrogation about how he

did not understand what was going on, and Agent Chartier’s admission that he

had been misleading Mr. Hutchins into thinking the questioning was prompted

by WannaCry. (See, e.g., Ex. 1 at 00:30-00:32; 1:17:45-1:18:02.) Those statements

are presented in detail on pages 19-24 of the Objections.




                                           7

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 7 of 45 Document 115
      The government concludes this section of its argument by attempting to

minimize the significance of Agent Butcher altering the Advice of Rights form

well after the date of Mr. Hutchins’ post-arrest interrogation. It is fair to infer

that Agent Butcher altered the times written down because the timing was

significant. The government does not address this fact. And as discussed in the

Objections, the government should not be able to rely on a piece of evidence that

a government agent intentionally altered in a material manner. (See Obj. at 24.)

      E.       There is Actually Evidence that Mr. Hutchins Was Impaired and
               Deceived, Despite the Government’s Arguments to the Contrary

      The government devotes seven pages to contending that there is no

evidence that Mr. Hutchins was impaired or deceived during his interrogation.

But in doing so it only selectively addresses defense points raised in the

Objections and mischaracterizes the record and defense positions.

      On the issue of impairment, the government calls the defense claims

“pure, unsupported speculation that run counter [sic.] the record.” (See Opp. at

14.) Untrue.

      First, the defense discussed the significant holes in the evidentiary record

on pages 15-16 of the Objections. For example, the government tries to minimize

the agents’ failure to inquire if Mr. Hutchins was on drugs, without

acknowledging that the agents only arrested him when they did because they

thought he might have ordered an alcoholic beverage. (See id; Tr. 65-67

                                           8

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 8 of 45 Document 115
(Chartier).) As another example, the government tries to make much of the fact

that on the FBI’s partial audiotape it appears that Mr. Hutchins unlocked his cell

phones during the interrogation and claimed to be able do so when drunk. But

plenty of people can do things when they are high they cannot do when they are

drunk, and vice versa. (See Opp. at 15.)

      Second, during the parts of the interrogation that the FBI recorded, Mr.

Hutchins discussed partying, substance abuse, and a serious lack of sleep the

night before his arrest and interrogation with the FBI agents. (Ex. 1 at 17:26-

18:13; 58:53-59:09.) He described his time in Las Vegas as, essentially, a week-

long party. (See id.) This is not mere defense speculation.

      Turning to the agents’ intentional deception, the record is full of examples

of it. Rather than focus on that, the government begins its discussion of the topic

by mischaracterizing the defense position. The defense has not argued that Mr.

Hutchins “waived his rights under Miranda and confessed only because the

interviewing agents refused to tell him that the investigation related to Kronos

malware,” as the government claims. (See Opp. at 16 citing to Tr. 206 (Closing

Argument.)) The issue is not only that the agents not tell Mr. Hutchins that they

had an arrest warrant out of this District related to Kronos—they completely hid

the ball from him about why he was being questioned. And the Objections offer

numerous examples of the agents’ deception on pages 16-23, including those


                                           9

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 9 of 45 Document 115
drawn from the FBI’s incomplete audio recording of the interrogation in which

Mr. Hutchins’ first question was simply “Can you please tell me what this

about?”; a question Agent Butcher refused to answer. (Ex. 1 at 00:30-00:32.)

      The government also tries to claim Mr. Hutchins would have spoken to the

agents regardless, when it is clear from his repeated questioning that he would

not have done so if he had known. (See Opp. at 17-18.) This argument should

also not be entertained because it utterly undermines the clear intent of the case

law dealing with deception (i.e., if law enforcement has deceived someone, that

person has not been given fair chance to weigh and waive his or her rights). See

United States v. Serlin, 707 F.2d 953, 956 (7th Cir. 1983); United States v. Giddins,

858 F.3d 870, 885 (4th Cir. 2017).

      The remainder of the government’s arguments boil down to this: Mr.

Hutchins must have known there was a criminal investigation, a circumstance

overriding all of the agents’ actions that confused and misled him. (See Opp. at

17-19.) Addressing the defense’s citations to the numerous times the agents

deceived Mr. Hutchins about the nature of his circumstance, the government

argues:

             But none of these examples show that the agents
             affirmatively misled [Mr.] Hutchins about the nature of
             their criminal investigation. Nothing the agents said
             dissuaded [Mr.] Hutchins from believing it was a
             criminal investigation.


                                           10

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 10 of 45 Document 115
(Id. at 19 (emphasis added) (internal citations omitted).) But this shows the

government has missed the point. Whether Mr. Hutchins knew there was a

criminal investigation does not mean the agents did not mislead him in a way

that violates his rights.

      Pursuant to Serlin, awareness of the “true nature of [the] investigation” is a

critical factor. 707 F.2d at 956 (7th Cir. 1983). And this factor is not present

simply because the defendant may know in a generic sense that he or she is

under a criminal investigation. Instead, knowing the “true nature” involves a

greater degree of awareness. As the Seventh Circuit explained:

              [s]imple failure to inform defendant that he was the
             subject of the investigation, or that the investigation was
             criminal in nature, does not amount to affirmative
             deceit unless defendant inquired about the nature of the
             investigation and the agents’ failure to respond was
             intended to mislead.

Id. (emphasis added). And that is exactly what happened here. As noted on

pages 19-24 of the Objections, and in earlier defense filings, Mr. Hutchins

(repeatedly) inquired about the nature of his arrest and interrogation, and the

agents’ (tactical) failure to respond, among other things, was intended to deprive

him of important information, details relevant to a person’s decision whether or

not to answer questions.




                                          11

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 11 of 45 Document 115
      That the agents intentionally confused Mr. Hutchins’ about the nature of

the investigation, despite his direct inquiries, was revealed prominently when

Agent Chartier stated this over an hour into the interrogation:

            Okay. Well here’s the arrest warrant. And just to be
            honest—if I’m being honest with you, Marcus. This has
            absolutely nothing to do with WannaCry.

(Ex. 1 at 1:17:45-1:18:02 (emphasis added).) In sum, Mr. Hutchins’ statements can

and should be suppressed as a result of the agents’ intentional deceit.

      F.    The Defense Does Not Contend that Foreign Citizens are Immune
            from U.S. Laws

      The government’s last section heading is “Foreign citizens like [Mr.]

Hutchins are not immune from U.S. laws.” This naturally would cause one to

think the defense argued as much. It has not.

      The defense argument is simply this: Mr. Hutchins’ foreign citizenship and

what the agents knew about it should be considered in conjunction with the

evidence of impairment and, most importantly, deception. The government’s

opposition fails to properly do this, and as was pointed out in the Objections, the

magistrate judge did too.

      The government’s argument is problematic for other reasons, as well.

Notably, it claims “there was no evidence that [Mr.] Hutchins’ nationality was

exploited in any way.” Wrong.



                                        12

      Case 2:17-cr-00124-JPS Filed 12/07/18 Page 12 of 45 Document 115
      As became crystal clear from the agents’ testimony, Mr. Hutchins’ arrest at

the airport as he was about to fly home to the United Kingdom was designed by

the agents to exploit that fact. (See Dkt. Not 85 at 5-6.) Before Mr. Hutchins

ordered what the agents worried was an alcoholic beverage, they intended to

delay his arrest to the last possible moment, as he was about to board his flight

his home (even though they could have arrested him when he arrived in Las

Vegas more than a week before or at any time while he was there). (Tr. 65:8-13

(Chartier); 115:20-116:4 (Butcher).) And even then, two uniformed customs

agents arrested him along with Agent Chartier, who was dressed casually and

not wearing anything identifying him as an FBI agent. (Tr. 17:12-13 (Chartier).)

Thus, there is, in fact, significant evidence that the agents planned to and did

exploit the fact that Mr. Hutchins was a foreigner preparing to return home. The

Court should consider this.

      The government is wrong in the conclusion that the totality of the

circumstances do not support suppression. For all the reasons discussed above,

in the Objections, and in the record, Mr. Hutchins’ interrogation statements

should be suppressed, as well as any evidence that may have been gathered as a

result of them.




                                         13

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 13 of 45 Document 115
                      THE MOTION TO DISMISS
           (FAILURE TO STATE OFFENSES AND MULTIPLICITY)

      Mr. Hutchins seeks dismissal of Counts One through Eight and Ten of the

superseding indictment for failure to state offenses on a number of grounds.

(Dkt. Nos. 92 & 95.) The Court should decline to adopt the magistrate judge’s

recommendations that those motions be denied and instead dismiss these counts.

      A.     “Damage” Under the Computer Fraud and Abuse Act

      Defending the sufficiency of Counts One and Seven, the government

argues that it needs only to repeat verbatim the language of the invoked statutes

to satisfy the pleading requirements of a federal criminal case. (Opp. at 24.) But

as discussed in the Objections, the government muddles the distinction between

what is technically required as a matter of form and what is substantively

necessary. Because the government’s characterization of the undisputed facts

does not “constitute a violation of any statute,” there is “no case to prove.”

United States v. Risk, 843 F.2d 1059, 1060 (7th Cir. 1988).

      Next, the government attempts to distinguish Landmark Credit Union v.

Doberstein, 746 F. Supp. 2d 990, 993-94 (E.D. Wis. 2010), and Fidlar Technologies v.

LPS Real Estate Data Solutions, Inc., 810 F.3d 1075, 1084 (7th Cir. 2016), by noting

that they are civil cases that do not address “criminal pleading standards.” (Opp.

at 25-26.) But Mr. Hutchins does not cite these cases to establish “criminal

pleading standards.” He cites them to show that the government has not

                                          14

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 14 of 45 Document 115
pleaded a case that alleges “damage” as statutorily defined by the Computer

Fraud and Abuse Act (the “CFAA”).

      The CFAA’s statutory definitions are the same regardless of whether a case

is civil or criminal. So a civil CFAA case interpreting the meaning of “damage”

speaks to the meaning of “damage” in a criminal CFAA case, as well. And as

this Court pointed out in Landmark, the meaning of “damage” for purposes of the

CFAA is “very specific.” 746 F. Supp.2d at 993.

      Finally, the government leans heavily on the fact that it labeled Kronos and

UPAS Kit “malware” in the first superseding indictment, thereby inventing its

own definition of that word to mean “malicious computer code intended to

damage a computer . . . [that] deletes, creates, and modifies files on a

computer[.]” (First Superseding Indictment (“FSI”) ¶ 1(d) (Dkt. No. 86).)

      Of course, it is up to Congress rather than employees of the Executive

Branch to say what exactly violates the CFAA. And the CFAA does not say

“malware” as the prosecution would define it is illegal. Rather, 18 U.S.C. §

1030(a)(5)(A) makes it illegal to “knowingly cause the transmission of a program,

information, code, or command, and as a result of such conduct, intentionally

cause damage without authorization, to a protected computer.” And “damage”

is specifically defined as “any impairment to the availability or integrity of data,

a program, a system, or information.” 18 U.S.C. § 1030(e)(8).


                                         15

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 15 of 45 Document 115
      In this case, the indictment alleges that Kronos “recorded and exfiltrated

user credentials and personal identifying information from protected

computers,” (FSI ¶ 1(e)), and that UPAS Kit “allowed for the unauthorized

exfiltration of information from protected computers” (id. ¶ 1(f)). The

superseding indictment does not claim that the programs cause “impairment to

the availability or integrity” of the data. Thus, “damage” requires more than

what the indictment alleges. Simply copying and taking data in a manner that

does not cause disruption or impairment does not meet the statutory definition.

      B.      “Device” Under the Wiretap Act

      The government next defends the magistrate judge’s recommendation that

this Court find that Kronos and UPAS Kit are “electronic, mechanical, or other

devices” for purposes of 18 U.S.C. §§ 2511 and 2512. (Opp. at 27.) In doing so,

the government first points to several cases that did not categorically find, as the

government would have it, that “software known as ‘spyware’ or that has

keylogger or form grabber functionality falls under the Wiretap Act.” (Id.)

      To be clear, each of the cases cited by the government considered whether

certain software installed on computers “intercepted” communications within the

meaning of the Wiretap Act. (Id. at 27-28, citing Luis v. Zeng, 2013 WL 811816, at

**3-7 (S.D. Ohio March 5, 2013), recommendation adopted, reversed on other grounds

by 833 F.3d 619 (6th Cir. 2016); Carrier IQ, Inc., Consumer Privacy Litig., 78 F.


                                          16

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 16 of 45 Document 115
Supp.3d 1051, 1084-87 (N.D. Cal. Jan. 21, 2015); Shefts v. Petrakis, No. 10-cv-1104,

2012 WL 4049484, at *9 (C.D. Ill. Sept. 13, 2012); Klumb v. Goan, 884 F. Supp.2d

644, 661 (E.D. Tenn. July 19, 2012).) But because none of the defendants in those

cases raised the issue (as Mr. Hutchins has), none of the cases expressly

considered the critical question of whether the software or the computer was the

relevant “device” for purposes of the Wiretap Act.

      That makes sense: those cases all involved claims that the defendants

acquired communications using software running on a computer. Under those

circumstances, the involved courts had no reason to draw a distinction between

the software and the computer because the two work in tandem: the operation of

one depends on the other. Indeed, every case cited by the government discusses

computers and the software installed on them as one unit. See, e.g., Luis, 833 F.3d

at 633 (“[O]nce installed on a computer, WebWatcher automatically acquires and

transmits communications to servers”); Carrier IQ, 78 F. Supp.3d at 1059

(“Plaintiffs allege that . . . the Device Manufacturers Defendants embedded[] the

Carrier IQ Software on their mobile devices and, once embedded, this software

surreptitiously intercepted personal data and communications[.]”); Klumb, 884 F.

Supp.2d at 661 (“The point is that a program has been installed on the computer

which will cause emails sent at some time in the future through the internet to be

re-routed[.]”); see also Shefts, 2012 WL 4049484, **6-10 (variously referring to


                                          17

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 17 of 45 Document 115
servers, email accounts, software, and BlackBerry smartphones as interception

devices).

      These cases are all fundamentally different than what the first superseding

indictment charges—especially in Counts Two through Five, where Mr.

Hutchins is charged with violating 18 U.S.C. § 2512 by allegedly disseminating,

sending, and selling the Kronos and UPAS Kit software or aiding and abetting

such conduct. For these counts, the distinction between software and computer

is important because there is no computer, which was not the situation in any case

cited by the government. As Potter v. Havlicek noted, software by itself—without

a computer—is incapable of intercepting anything: “It must be installed in a

device, such as a computer, to be able to do so.” 2008 WL 2556723, at *8 (S.D.

Ohio June 23, 2008).

      The government attempts to distinguish Potter—the case that most directly

examines the issue of whether software alone can be a wiretapping device—by

saying that it deals with manufacturer liability for civil damages under § 2520,

which creates a private right of action. (Opp. at 32.) So the government argues

that since this is a criminal case, that aspect of Potter is irrelevant.

      What is relevant to this criminal case is Potter’s conclusion that the

software in that case was not an “electronic, mechanical, or other device” as

defined by the Wiretap Act. 2008 WL 2556723, at **8-9. The government neglects


                                           18

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 18 of 45 Document 115
to address this head on, instead pointing to “more recent” cases: Barrington,

Carrier IQ, Luis, Shefts, and Klumb. (Opp. at 32.) As discussed above, all those

cases are inapposite because they do not consider whether software in isolation is

a wiretapping device, as Potter does.

      The government also points to United States v. Barrington to support its

position that keylogger software is an “electronic, mechanical, or other device”

under the Wiretap Act. (Opp. at 28, citing 648 F.3d 1178, 1201 (11th 2011).)

Barrington, however, says no such thing.

      That case considered whether a keylogger was “device-making

equipment” or a “scanning receiver” under 18 U.S.C. § 1029, which prohibits

fraud and related activity in connection with access devices. Id. at 1201-02. That

statute is not at issue in this case. In fact, the court in Barrington concluded there

was no evidence that the keylogger software at issue was “a device or apparatus

that can be used to intercept a wire or electronic communication in violation of

[the Wiretap Act].” Id. at 1203. If anything, Barrington supports Mr. Hutchins’

position, not the government’s.

      The government contends that United States v. Szymuszkiewicz “did not

address the question of whether software qualifies as a device.” (Opp. at 33,

citing 622 F.3d 701, 707 (7th Cir. 2010) (as amended Nov. 29, 2010).) But the court

there determined that the defendant acquired the relevant communications using


                                          19

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 19 of 45 Document 115
computers. Id. The computers were the relevant devices for purposes of the

offense. Id. Software in isolation was not. So this case supports Mr. Hutchins’

position.

      Next, the government urges this Court not to adopt the dictionary

definition of “device” that the court in Potter found to be the most germane for

interpreting the Wiretap Act in the absence of a statutory definition of that term.

(Opp. at 29.) Potter determined that broader dictionary definitions (like those

offered by the government) were the wrong fit. 2008 WL 2556723, at *8.

Nonetheless, the government offers an array of dictionary definitions to argue

that the common meanings of “device,” “mechanism,” and “apparatus” are far

more expansive than the dictionary definition of “device” the Potter court found

compelling. (Opp. at 29-30.) Yet none of the government’s proposed definitions

say anything about software, nor provide reason to conclude that software in

isolation is an “electronic, mechanical, or other device.”

      The government contends that Congress drafted “electronic, mechanical, or

other device” broadly “in order to accommodate changing technologies.” (Opp.

at 30-31.) But, in fact, Congress has been careful over time to limit the reach of the

Wiretap Act, particularly in §§ 2511 and 2512. Notably, Congress chose to increase

the level of mens rea in §§ 2511 and 2512 from “willful” to “intentional.” Electronic

Communications Privacy Act, Pub. L. 99-508, Title I, § 101(f), 100 Stat. 1853 (1986).


                                         20

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 20 of 45 Document 115
And even though Congress has amended the Wiretap Act several times since its

initial passage in 1968—most recently this year—it has never expanded the

definition of “electronic, mechanical, or other device” to include software. 4 When

Congress wishes to make something illegal, it knows how to do so—and it has not

done so in the way the government claims. Mr. Hutchins simply urges the Court

to construe the Wiretap Act as it has been written.

        Finally, in a footnote, the government argues that “Counts One, Two,

Three, and Six allege violations of the Wiretap Act that are not dependent on

[Mr.] Hutchins’ limited definition of a device.” (Opp. 33-34 n.9.) That is

incorrect.

        The government first argues that Counts Two and Three should survive

because Mr. Hutchins and Individual A allegedly linked to a YouTube video to

demonstrate Kronos operating on a computer. (Id. at 34 n.9.) But it is not alleged

that Mr. Hutchins or Individual A actually made that video or performed any

interception shown in it. Thus, according to the government, it is a crime to link



4 Pub. L. 90-351, Title III, § 802, 82 Stat. 213 (June 19, 1968); amended Pub. L. 91-358, Title II, §
211(a), 84 Stat. 654 (July 29, 1970); Pub. L. 95-511, Title II, § 201(a) to (c), 92 Stat. 1796, 1797 (Oct.
25, 1978); Pub. L. 98-549, § 6(b)(2), 98 Stat. 2804 (Oct. 30, 1984); Pub. L. 99-508, Title I, §§ 101(b),
(c)(1), (5), (6), (d), (f), 102, 100 Stat. 1849 to 1853 (Oct. 21, 1986); Pub. L. 103-322, Title XXXII, §
320901, Title XXXIII, § 330016(1)(G), 108 Stat. 2123, 2147 (Sept. 13, 1994); Pub. L. 103-414, Title II,
§§ 202(b), 204, 205, 108 Stat. 4290, 4291 (Oct. 25, 1994); Pub. L. 104-294, Title VI, § 604(b)(42), 110
Stat. 3509 (Oct. 11, 1996); Pub. L. 107-56, Title II, §§ 204, 217(2), 115 Stat. 281, 291 (Oct. 26,
2001); Pub. L. 107-296, Title II, § 225(h)(2), (j)(1), 116 Stat. 2158 (Nov. 25, 2002); Pub. L. 110-261,
Title I, §§ 101(c)(1), 102(c)(1), 122 Stat. 2459 (July 10, 2008); Pub. L. 115-141, Div. V, § 104(1)(A),
132 Stat. 1216 (Mar. 23, 2018).

                                                   21

        Case 2:17-cr-00124-JPS Filed 12/07/18 Page 21 of 45 Document 115
to a video someone else made that shows how malware functions on a computer.

This, alone, is not disseminating an advertisement—it is simply displaying how a

software program works.

      Section 2512(1)(c) does not make it illegal to show or describe how a device

(much less software) functions; it makes it illegal to advertise the sale of certain

specific prohibited devices. And since § 2512(c)(1) is a restriction on speech,

interpreting that section broadly to encompass any communication that

demonstrates or describes how a device or software functions would present

substantial First Amendment, vagueness, and overbreadth issues. The canon of

constitutional avoidance counsels against an expansive construction of this

statute. As the Supreme Court has explained, “[W]hen deciding which of two

plausible statutory constructions to adopt, a court must consider the necessary

consequences of its choice. If one of them would raise a multitude of

constitutional problems, the other should prevail—whether or not those

constitutional problems pertain to the particular litigant before the Court.”

Clark v. Martinez, 543 U.S. 371, 380-81 (2005).

      Turning to Counts One and Six, the government argues that even if Kronos

and UPAS Kit do not qualify as “electronic, mechanical, or other devices,” Mr.

Hutchins transmitted and conspired to transmit the programs to others knowing

and intending for the software to be used to intercept communications in


                                          22

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 22 of 45 Document 115
violation of § 2511(1)(a) and (2). (Opp. at 34 n.9.) The government may be

referring to the fact that § 2511(1)(a) prohibits “intentionally intercept[ing],

endeavor[ing] to intercept, or procur[ing] any other person to intercept or

endeavor to intercept, any wire, oral, or electronic communication,” and that

section does not specifically mention the use of an “electronic, mechanical, or

other device” to do so.

      At first blush, § 2511(1)(a) might not appear to require such a device. But

the Wiretap Act defines “intercept” as “the aural or other acquisition of the

contents of any wire, electronic, or oral communication through the use of any

electronic, mechanical, or other device.” 18 U.S.C. § 2510(4) (emphasis added). In

other words, it is impossible to “intercept” a communication within the meaning

of § 2511(1)(a) without using an “electronic, mechanical, or other device” to do

so. And because Kronos and UPAS Kit, themselves, are not such devices within

the meaning of the Wiretap Act, they cannot as a matter of law intercept

communications in violation of § 2511.

      The government may instead be attempting to argue that Mr. Hutchins

transmitted and conspired to transmit Kronos and UPAS Kit to others who could

install the programs on computers, which could then intercept communications

in violation of § 2511. Even assuming that others installed Kronos and UPAS Kit

on computers that would qualify as devices, the allegations in Counts One and


                                          23

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 23 of 45 Document 115
Six do not support the conclusion that Mr. Hutchins conspired to transmit or

transmitted the programs to others knowing and intending for those people to

intercept communications. The superseding indictment does not allege that Mr.

Hutchins intended a buyer to do anything in particular, as discussed in more

detail in the next section.

      C.       Intent and Causation

      Mr. Hutchins asks the Court to dismiss Counts One, Four through Eight,

and Ten for their failure to allege the necessary intent and causation to state the

offenses. (Obj. at 35–37.) The government argues that the recommended denial

of this motion is proper because Mr. Hutchins’ challenge is to the sufficiency of

the evidence, rather than the allegations of the superseding indictment. (Opp. at

34-35.)

      The government misapprehends Mr. Hutchins’ argument. Mr. Hutchins

does not challenge the sufficiency of the evidence at this stage in the case.

Rather, these counts, as alleged, are missing the specific intent necessary to allege

criminal conduct. Thus, the Court should dismiss Counts One, Four through

Eight, and Ten.

      D.       Motion to Dismiss Counts Two and Three as Multiplicitous

      Mr. Hutchins argues that Counts Two and Three are multiplicitous,

exposing Mr. Hutchins to double jeopardy. (Obj. at 37-38.) The government


                                         24

          Case 2:17-cr-00124-JPS Filed 12/07/18 Page 24 of 45 Document 115
argues that this motion should be denied because “Count Three contains an

additional element” that Count Two does not. (Opp. at 36.)

       But Counts Two and Three do not each require proof of an additional fact

that the other does not. Each count requires proof of the same facts, as explained

in the underlying motion. (Dkt. No. 95 at 11.) Specifically, § 2512(1)(c)(i)

prohibits the advertisement of an interception device when one knows or has

reason to know that the design of the device renders it primarily useful for the purpose of

surreptitious interception. And § 2512(1)(c)(ii) prohibits the advertisement of an

interception device in a manner that promotes its use for the purpose of surreptitious

interception. The same fact proves the offense charged in Count Two and Count

Three: when one advertises a device designed for surreptitious interception, he

promotes its use for surreptitious interception.

       When an indictment is multiplicitous, “it may prejudice the jury against

the defendant by creating the impression of more criminal activity on his part

than in fact may have been present.” United States v. Marquardt, 786 F.2d 771, 778

(7th Cir. 1986) (quoting United States v. Carter, 576 F.2d 1061, 1064 (3rd Cir. 1978)).

To avoid such prejudice, the Court should reject the government’s suggestion

that merger solves the cited multiplicity. (Opp. at 14-15.) If the Court does not

dismiss Count Three outright, it should at a minimum exercise its discretion to

order the government to elect to proceed with either Count Two or Count Three.


                                            25

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 25 of 45 Document 115
See United States v. Johnson, 130 F.3d 1420, 1426 (10th Cir. 1997) (election avoids

the possibility of falsely suggesting more criminal behavior to the jury than in

fact occurred).

                             THE MOTION TO DISMISS
                                 (COUNT SEVEN)

      Objecting to the recommendation that his motion to dismiss Count Seven

be denied, Mr. Hutchins explains that the recommendation interprets the

indictment and § 1030(a)(5)(A) in a way establishing a crime different from any

Congress has defined and contrary to traditional understandings of inchoate

offenses. (Obj. at 38-40.)

      The government’s response makes no attempt at explaining how it is

permissible to charge an attempted violation of § 1030(a)(5)(A) in a way that

treats only part of the offense—the intended outcome—as attempted. Instead,

the government argues only that accepting Mr. Hutchins’ argument “would

eviscerate liability for . . . attempts to violate § 1030.” (Opp. at 38.) That is

incorrect.

      As stated in the Objections, attempting a crime involves intending to

complete the full crime, as Congress defines it in elemental fashion, then taking a

substantial step towards that crime’s commission. (Obj. at 39-40.) Applying

those established principles to attempted violations of § 1030(a)(5)(A) does not,

as the government contends, produce a situation in which an attempted violation

                                           26

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 26 of 45 Document 115
of the statute can’t be established short of a completed crime. (Id. at 38.) Instead,

the Seventh Circuit’s approach to attempts requires that an attempted violation

of § 1030(a)(5)(A) be charged as “the defendant attempted to transmit a program

and, as a result, intentionally cause damage to a protected computer.” See 18

U.S.C. § 1030(a)(5)(A).

      Only by this approach does an indictment charging an attempted violation

of § 1030(a)(5)(A) satisfy the general requirement that the intent accompanying

an inchoate crime reach each of the substantive crime’s elements, including that

crime’s required mental state. United States v. Morris, 827 F.3d 696, 699 (7th Cir.

2016) (Hamilton, J., concurring) (explaining that “an attempt to commit a crime

should be treated as an attempt to carry out acts that satisfy each element of the

completed crime”) (emphasis in original).

      Count Seven of the indictment fails to honor those principles and the

recommendation that Mr. Hutchins’ motion to dismiss the court be denied

should not be adopted.

                     THE MOTION TO DISMISS
        (IMPROPER EXTRATERRITORIAL APPLICATION OF LAW)

      The government advances two main arguments in response to Mr.

Hutchins’ motion to dismiss due to improper extraterritorial application of U.S.

law. First, the government contends that Counts Two and Three are a domestic

application of the Wiretap Act, 18 U.S.C. § 2512(1)(c), and in any event, that law

                                            27

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 27 of 45 Document 115
should have extraterritorial application. (Opp. at 39-46.) Second, the

government asserts that Mr. Hutchins needs no sufficient nexus with the U.S. to

be prosecuted here for his conduct abroad. (Opp. at 46-48.)

      These arguments miss the mark for two reasons. First, the superseding

indictment does not plead a domestic application of § 2512(1)(c) in Counts Two

and Three. Second, the sufficient nexus requirement rooted in the Fifth

Amendment due process clause applies in all cases—including this one. Finally,

Count Nine should be dismissed because Mr. Hutchins cannot be guilty of

making a false statement in a matter within U.S. government jurisdiction if the

rest of this case is dismissed for the reasons in the defense motion.

      A.     Counts Two and Three Constitute an Unlawful Extraterritorial
             Application of the Wiretap Act, Not Domestic

      The magistrate judge’s order and recommendations found that Counts

Two and Three plead a domestic application of § 2512(1)(c). (Rec. at 30-31.) As

such, the magistrate judge found it unnecessary to determine whether the

Wiretap Act has extraterritorial application. (Id. at 32.) Nonetheless, the

government continues to argue that Counts Two and Three are domestic

applications of § 2512(1)(c), and that the Wiretap Act has extraterritorial

application regardless. (Opp. at 39-46.) This is misplaced.




                                         28

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 28 of 45 Document 115
            1. The First Superseding Indictment Does Not Allege Domestic
               Application of the Wiretap Act in Counts Two and Three

      The government argues that the Wiretap Act charges in Counts Two and

Three are domestic in nature because the conduct alleged in those counts

purportedly occurred in the U.S. (Opp. at 39.) This argument is based on just

two allegations: (1) that Mr. Hutchins and Individual A used a YouTube video to

advertise and promote Kronos; and (2) that the YouTube video and other

advertisements on other internet forums were viewed in this District, and an

individual in this District was specifically directed to the YouTube video. (Id.)

These bare claims do not properly plead a domestic application of § 2512(1)(c).

      Taking the government’s two arguments in turn, we first consider the

YouTube video. The superseding indictment alleges that a video showing the

functionality of Kronos was “posted to YouTube.” (FSI ¶ 4(e).) It is not alleged,

however, that Mr. Hutchins or Individual A posted the video themselves.

Rather, Mr. Hutchins and Individual A allegedly “used the video to demonstrate

how Kronos worked and to promote the sale of Kronos.” (Id.) So this

government argument fails.

      In an attempt to resurrect it, the government notes that YouTube is a U.S.-

based platform. (Opp. at 39.) Yet the government offers no authority for the

proposition that the mere fact a corporation maintains its headquarters in the

U.S. subjects any conduct tangentially involving the corporation to a domestic

                                         29

      Case 2:17-cr-00124-JPS Filed 12/07/18 Page 29 of 45 Document 115
application of federal criminal law. No essential conduct element occurred in the

U.S. just because YouTube’s main office happens to be located here. Neither Mr.

Hutchins nor Individual A is purported to have posted the video or otherwise

had any direct connection to YouTube. Nor is it claimed that the video was

hosted on a server in the U.S. Indeed, Google, which owns YouTube, hosts data

on servers located throughout the world.5

       Under the government’s apparent theory, then, a foreign citizen who

sends another person a link to a video can subject himself to prosecution under

§ 2512—even when the sender did not post the video, and even when the video

is hosted on a server in another country—so long as the company that owns the

server happens to be headquartered somewhere in the U.S. 6 The Court should

reject the government’s theory.

       Next, the government contends that Individual A’s posts and the YouTube

video “were viewed in the Eastern District of Wisconsin, and in the case of the




5 Google Data Centers, https://www.google.com/about/datacenters/inside/locations/index.html
(last visited December 7, 2018). Even assuming for the sake of argument that the video’s
posting on YouTube creates some domestic link in this case, it does not create any nexus to this
District. YouTube is headquartered in San Bruno, California. The government offers no
explanation why the prosecution of Mr. Hutchins in Wisconsin is proper due to a company
based in another state.
6 If other countries were to apply the government’s proposed rule to U.S. citizens, nations such

as Russia and China might choose to prosecute people living in this country for linking to
material on the Internet that those governments consider objectionable—but is perfectly lawful
here—under the rationale that U.S. citizens have violated the law within those nations. That
result would untenable.

                                               30

        Case 2:17-cr-00124-JPS Filed 12/07/18 Page 30 of 45 Document 115
YouTube video, an individual in the Eastern District of Wisconsin was

specifically directed to it and viewed in this district.” (Opp. at 39.) But the

superseding indictment does not plead this version of events. It does not allege

that Mr. Hutchins or Individual A directed the video to an individual in this

District, used the video to demonstrate anything to an individual in this District,

or that the video was viewed by anyone in this District. It includes only a vague

statement that Counts Two and Three generally occurred “in the state and

Eastern District of Wisconsin and elsewhere.”

      As in its first round of motions to dismiss, the government asks the Court

to look outside the four corners of the superseding indictment to salvage these

counts. But Federal Rule of Criminal Procedure 12(d) does not permit this.

United States v. Bryant, 2013 WL 3423275, at **5-6 (E.D. Wis. July 8, 2013).

      More importantly, while the government characterizes the viewing of the

purported advertisements as domestic “acts” that subject Mr. Hutchins to

prosecution in this country (Opp. at 39), these are not the “acts” of Mr. Hutchins

or Individual A, nor are they the “acts” that § 2512(1)(c) is intended to punish.

The statute prohibits the intentional dissemination of advertisements and

promotion of a certain category of device. Thus, the relevant conduct is the

publication of prohibited advertisements and promotions.




                                         31

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 31 of 45 Document 115
      But there is no allegation that Mr. Hutchins or Individual A undertook any

such publication from within the U.S., or that either Mr. Hutchins or Individual

A intentionally directed any advertisement or promotion toward someone they

knew to be inside the U.S. The government does not even allege that Mr.

Hutchins intended Individual A to market or promote Kronos in the U.S.

      The superseding indictment alleges only that the co-conspirators

advertised Kronos to the world at large. And the government claims now—and

outside the four corners of the first superseding indictment—that someone

within this District received and viewed advertisements posted on non-U.S.

internet forums, as well as the YouTube video. This argument must be rejected.

      An offense cannot be prosecuted anywhere in the world just because it

involves the Internet. The World Wide Web does not grant the Department of

Justice worldwide authority. To the extent that the government believes Mr.

Hutchins may be prosecuted in this District, he could be prosecuted anywhere in

the world, under the laws of any country—and there is no reason other countries

could not prosecute our citizens the same way. That is the wrong result.

             2. The Wiretap Act Does Not Have Extraterritorial Application

      The government next argues that § 2512 is a criminal statute whose

language and function is intended to protect a U.S. interest, so it applies

extraterritorially as a matter of course. (Opp. at 41.) The government insinuates


                                         32

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 32 of 45 Document 115
that the magistrate judge’s order and recommendations agreed with this

assessment, when, in fact, it determined that it was “unnecessary to address

whether the Wiretap Act applies extraterritorially.” (Rec. at 32.) In any event, the

government’s position is inconsistent with the precedent of the Supreme Court

and Seventh Circuit.

      First, the government argues that the Wiretap Act falls within a class of

criminal statutes that should have extraterritorial application by their very

nature. (Opp. at 41.) As such, according to the government, § 2512 should reach

foreign citizens acting outside the U.S., even if Congress has not actually

expressed any intent for the law to extend abroad.

      The foundation of this argument is United States v. Bowman, 260 U.S. 94

(1922), the holding of which is nowhere remotely as broad as the government

suggests. In Bowman, four people—three U.S. citizens and a British citizen—

were charged with conspiring to defraud a shipping company wholly owned by

the U.S. government. Id. at 95. The defendants committed the offense on the

high seas, outside the jurisdiction of any state or district, “but within the

admiralty and maritime jurisdiction of the [U.S.]” Id. at 96. The Supreme Court

thus faced the question of where a crime occurs when Congress has not

specifically identified its locus.




                                          33

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 33 of 45 Document 115
       The Supreme Court began by observing that a wide range of crimes

“against private individuals or their property . . . and frauds of all kinds” do not

have extraterritorial effect unless Congress explicitly says otherwise. Id. at 98. It

then carved out a narrow category of criminal statutes “which are, as a class, not

logically dependent on their locality for the government’s jurisdiction, but are

enacted because of the right of the government to defend itself against obstruction, or

fraud wherever perpetrated, especially if committed by its own citizens, officers, or

agents.” Id. (emphasis added).7 As the Court went on to explain, limiting such

crimes to the territorial jurisdiction of the U.S. “would be greatly to curtail the

scope and usefulness of the statute and leave open a large immunity for frauds as

easily committed by citizens on the high seas and in foreign countries as at

home.” Id. at 98 (emphasis added).8

       Importantly, the Bowman holding was about U.S. citizens who were

working for—and directly conspired against—a corporation wholly owned by

the U.S. Id. at 94–95. In addition to the three U.S. citizen defendants to whom

the Court’s holdings applied, the fourth defendant, a “subject of Great Britain,”

had not been apprehended. Id. at 102. The Court specifically declined to address



7 The government quotes this language on page 42 of its response, doing so without the
important phrase “especially if committed by its own citizens, officers, or agents.”
8 Again, the government quotes this language on page 42 of its response, but omits the words

“by citizens.” This omission might be read to create an erroneous impression that the Supreme
Court extended its reasoning to apply to non-citizens, as well, which it did not.

                                              34

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 34 of 45 Document 115
the application of U.S. law to that defendant, concluding that there “will be time

enough to consider what, if any, jurisdiction the District Court below has to

punish him when he is brought to trial.” Id. at 102–03 (emphasis added).

      So Bowman does not broadly authorize the imposition of federal criminal

law abroad to foreign citizens and residents whose alleged actions were

committed outside of the U.S. It defines a narrow class of statutes that are

“enacted because of the government’s right to defend itself,” especially against

offenses committed by “its own citizens, officers, or agents,” and permits

extraterritorial application in that limited circumstance. Id. at 98.

      The Wiretap Act does not fall within that category. Congress enacted this

law to protect the privacy of people’s communications. S. Rep. No. 90-1097, 90th

Cong., 2nd Sess. (1968), reprinted in 1968 U.S.C.C.A.N. 2112, 2156. Section

2512(1)(c) in particular was enacted to “curtail the supply” of devices designed

primarily for the purpose of eavesdropping on people’s private communications.

Id. at 2183. Thus, the Wiretap Act is a crime “against private individuals” for

which Congress must explicitly authorize extraterritorial application under

Bowman. 260 U.S. at 98. The fact that a government agent may have viewed an

alleged advertisement or promotion does not change Congress’ original purpose

for enacting the law.




                                          35

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 35 of 45 Document 115
      Nor did the Seventh Circuit broadly authorize extraterritorial application

of criminal law in United States v. Leija-Sanchez, 602 F.3d 797, 798-99 (7th Cir.

2010) (Leija-Sanchez I), and United States v. Leija-Sanchez, 820 F.3d 899, 900-01 (7th

Cir. 2016) (Leija-Sanchez II). The magistrate judge’s order and recommendations

discusses Leija-Sanchez I and the government relies heavily on these decisions (see

Rec. at 31 & Gov’t Response at 41-45). However, that case is not factually

analogous to this case.

      In Leija-Sanchez, the defendant was prosecuted for a variety of crimes

stemming from the activities of a criminal organization that produced fraudulent

identification documents. Among other offenses, the defendant was charged

under the RICO statute (§ 1959) for arranging and paying for the murder of a

competitor. The murder was organized and paid for from the U.S., but it was

carried out in Mexico. The district court dismissed the § 1959 charge, concluding

that the statute did not reach the murder abroad. The government appealed,

arguing that § 1959 has extraterritorial application.

      In Leija-Sanchez I, the Seventh Circuit considered whether the murder’s

occurrence abroad precluded the defendant’s prosecution under § 1959 in the

U.S. Applying Bowman, the court noted that the case “does not hold that

criminal statutes always apply extraterritorially,” but rather “judges must

consider the language and function of the prohibition.” Id. at 799. The district


                                          36

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 36 of 45 Document 115
court looked to the text of § 1959, which states that the law applies to

organizations engaged in “foreign commerce.” Id. at 799-800. But it ultimately

found that all of the conduct ascribed to the defendant—the planning and

payment—took place in the U.S. and had significant consequences in this

country. Id. at 800-01. So despite the murder abroad, the case had sufficient

connections to the U.S. to prosecute the defendant here. In effect, the court

authorized a domestic application of § 1959, not an extraterritorial one.

      Later, the Seventh Circuit revisited the case after the defendant’s

conviction and the Supreme Court’s extraterritoriality decision in Morrison v.

National Australia Bank Ltd., 561 U.S. 247, 261 (2010). Leija-Sanchez II, 820 F.3d 899.

The Seventh Circuit stood by its analysis in Leija-Sanchez I for two reasons. First,

it believed that Bowman, rather than Morrison, should apply in the criminal

context, id. at 901—but did not address Morrison’s clear directive that the

presumption against extraterritoriality applies in “all cases.” Morrison, 561 U.S. at

261. Second, the Seventh Circuit reiterated that the murder was organized in and

had “ample links” to the U.S. 820 F.3d at 901.

      Leija-Sanchez I & II did not involve a situation like this case, in which the

government is prosecuting a foreign national residing in another country whose




                                          37

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 37 of 45 Document 115
actions were performed abroad.9 It is not clear what the Seventh Circuit would

have found in such a case, and Leija-Sanchez I & II do not shed much light on that

question because they involve a different statute and rely heavily on the

defendant’s acts within the U.S.

       Furthermore, when deciding Leija-Sanchez I & II, the Seventh Circuit did

not yet have the benefit of the Supreme Court’s most recent extraterritoriality

decision in RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2100 (2016).

RJR Nabisco directly addressed the extraterritorial application of the RICO statute

(which, like the Wiretap Act, has both criminal and civil applications). See 136 S.

Ct. at 2101-2103.

       The Supreme Court held that RICO can apply extraterritorially—but only

to the extent that the predicate offenses themselves apply extraterritorially. Id. at

2101. The Court “emphasize[d] the important limitation that foreign conduct

must violate a predicate statute that manifests an unmistakable congressional

intent to apply extraterritorially.” Id. at 2102 (internal quotation marks omitted).

       And importantly, the Supreme Court “emphatically rejected” the notion

that the phrase “foreign commerce” in a statute is sufficient to show that


9The magistrate judge’s order and recommendations contend that the defense fails to take into
account that the indictment “alleges conduct ‘occurring in the state of Wisconsin and
elsewhere.’” (Rec. at 31.) As discussed in the section above, the superseding indictment’s bare
claims are insufficient to allege a domestic application of § 2512(1)(c), much less substantial
enough to justify an extraterritorial application of the law over Mr. Hutchins.


                                              38

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 38 of 45 Document 115
Congress intended that law to apply abroad. RJR Nabisco, 136 S. Ct. at 2110. To

the extent that Leija-Sanchez I & II suggest otherwise, they are inconsistent with

the Supreme Court’s extraterritoriality precedent.

      While RJR Nabisco was a civil case, the Supreme Court did not suggest that

the presumption against extraterritoriality would apply differently depending on

whether a RICO case is criminal or civil. Indeed, Bowman suggests that a statute

that is both criminal and civil should be interpreted consistently in both contexts.

260 U.S. at 98 (“That was a civil case, but as the statute is criminal as well as civil,

it appears an analogy.”). That makes sense and is consistent with the rule of

lenity, which suggests that statutes with both criminal and civil applications

should not be interpreted in a manner that treats criminal defendants more

harshly than civil defendants. See Skilling v. United States, 561 U.S. 358, 365 (2010)

(“ambiguity concerning the ambit of criminal statutes should be resolved in

favor of lenity,” and broad constructions “should be rejected absent Congress’

clear instruction otherwise.”).

      The government applies “the extraterritoriality analysis from Bowman and

Leija-Sanchez I” to conclude that § 2512 should apply abroad. (Opp. at 44.)

Under this analysis, according to the government, “a court first considers the

‘language and function’ of the statute to determine if the ‘conduct proscribed




                                           39

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 39 of 45 Document 115
causes or is likely [to] cause significant injury to the U.S.’” (Id., attributing quote

to Leija-Sanchez I.) This proposed test has two serious flaws.

       First, neither Bowman nor Leija-Sanchez I requires a court to determine if the

“conduct proscribed causes or is likely [to] cause significant injury to the U.S.”

This language does not appear in either case (despite the fact that it is presented

as a direct quote from Leija-Sanchez I).

       Second, Leija-Sanchez I attributes the “language and function” standard to

Bowman without citation. But this language does not appear in Bowman. 602

F.3d at 799.

       Under the Supreme Court’s recent line of extraterritoriality cases, a two-

step test determines whether a statute has extraterritorial application. A court

first asks whether “the statute gives a clear, affirmative indication that it applies

extraterritorially.” RJR Nabisco, 136 S. Ct. at 2101. If it does not, a court

determines whether the case involves a domestic application of the statute by

looking to the “focus” of congressional concern. Id. at 2101; Morrison, 561 U.S. at

249.

       Section 2512(1)(c) does not give a clear, affirmative indication that it is

meant to apply extraterritorially. The only language in the provision that could

arguably support that conclusion is the use of the phrase “foreign commerce.”

But the Supreme Court has repeatedly found that a statute’s use of this generic


                                           40

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 40 of 45 Document 115
phrase, with nothing more, does not satisfy the standard. RJR Nabisco, 136 S. Ct.

at 2110; Morrison, 561 U.S. at 262-63; EEOC v. Arabian American Oil Co., 499 U.S.

244, 248 (1991).

      Nor does the legislative history reflect that Congress had any intention to

extend the reach of § 2512 abroad. The Senate Report drafted at the time of

§ 2512’s passage made a point to say that “there is no intent to preempt State

law”—but it did not express any intent that the statute should have

extraterritorial application. S. Rep. 90-1097, at 57 (1968).

      Thus, we turn to whether this case involves a domestic application of

§ 2512 by looking to the “focus” of congressional concern. The superseding

indictment does not charge a domestic application of § 2512, as discussed at

length above in the section above. Thus, Counts Two and Three are an improper

attempt to apply U.S. law to the foreign acts of a foreign citizen.

      B.     The First Superseding Indictment Does Not Allege a Sufficient
             Nexus and Violates Mr. Hutchins’ Due Process Rights

      The government apparently rejects the notion that there is any Fifth

Amendment limitation to its prosecution of foreign citizens whose acts occur

abroad. This is wrong.

      The government notes that no statute charged in this case requires the

showing of a sufficient nexus between Mr. Hutchins and the U.S. (Opp. at 47.)



                                          41

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 41 of 45 Document 115
The defense agrees. The sufficient nexus requirement is not a creature of any

particular statute, but rather a Fifth Amendment due process right. In United

States v. Perlaza, for instance, the Ninth Circuit explained:

             In addition to the [Maritime Drug Law Enforcement
             Act]’s statutory jurisdiction requirements, where the
             MDLEA is being applied extraterritorially, as in this
             case, due process requires the Government to
             demonstrate that there exists a sufficient nexus between
             the conduct condemned and the [U.S.] such that the
             application of the statute would not be arbitrary or
             fundamentally unfair to the defendant.

439 F.3d 1149, 1160 (9th Cir. 2006) (internal quotation marks omitted); see also

United States v. Davis, 905 F.2d 245, 248 (9th Cir. 1990) (“[A]s a matter of

constitutional law, we require that application of the statute to the acts in

question not violate the due process clause of the Fifth Amendment.”); United

States v. Klimavicius-Viloria, 144 F.3d 1249, 1257 (9th Cir. 1998) (the sufficient

nexus requirement is a “judicial gloss to ensure that a defendant is not

improperly haled into court for trial” and “serves the same purpose as the

‘minimum contacts’ test in personal jurisdiction”).

      The government cites two cases purportedly rejecting the required

showing of a Fifth Amendment sufficient nexus in MDLEA cases. (Opp. at 47,

citing United States v. Cardales, 168 F.3d 548, 552-53 (1st Cir. 1999) and United

States v. Martinez-Hidalgo, 993 F.2d 1052, 1056 (3d Cir. 1993).) But those two cases

did not conclude that the defendants had no due process rights to safeguard.

                                          42

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 42 of 45 Document 115
They simply found that due process did not require the showing of a nexus

under the specific circumstances of those cases.

      In Cardales, the First Circuit concluded that when foreign nationals engage

in drug trafficking on a vessel in waters under U.S. jurisdiction, “due process is

satisfied when the foreign nation in which the vessel is registered authorizes the

application of U.S. law to the persons on board the vessel.” 168 F.3d at 553

(emphasis added). This is because the foreign nation’s agreement “eliminates

any concern that the application of U.S. law may be arbitrary or fundamentally

unfair.” Id.

      And in Martinez-Hidalgo, the Third Circuit held that the government did

not need to establish a sufficient nexus specifically for MDLEA cases because it

believed Congress meant for the MDLEA to have extraterritorial application, and

because drug trafficking is “condemned universally.” 993 F.2d at 1056. But the

Third Circuit did not find that a sufficient nexus is never required to apply U.S.

law abroad. Indeed, it specifically acknowledged that “there might be a due

process problem if Congress provided for the extraterritorial application of U.S.

law to conduct on the high seas without regard for a domestic nexus if that

conduct were generally lawful throughout the world.” Id.




                                         43

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 43 of 45 Document 115
      Here, Mr. Hutchins simply asks this Court to recognize, and enforce, his

due process right to be tried only in a court into which he could reasonably

expect to be haled.

      C.     Count Nine Should be Dismissed

      Count Nine, which charges a violation of 18 U.S.C. § 1001, relates to a

purported statement Mr. Hutchins made when the FBI questioned him about his

alleged actions abroad at a time when he had an insufficient nexus to the U.S.

And the phrase “matter within the jurisdiction,” as used in § 1001, means that the

department or agency has “the power to exercise authority in a particular

situation.” United States v. Rogers, 466 U.S. 475, 479 (1984).

      Because the FBI had no “power to exercise authority” against Mr. Hutchins

based on his conduct abroad that had no substantial nexus to the U.S., the FBI

was questioning him about a matter outside its jurisdiction. Any purportedly

false statements of Mr. Hutchins thus should not be able to form the basis of a

criminal charge against him if Counts One through Eight and Ten are dismissed.




                                          44

       Case 2:17-cr-00124-JPS Filed 12/07/18 Page 44 of 45 Document 115
                                CONCLUSION

      For all the above reasons and those in the underlying defense objections

and motions, the Court should grant the motion to suppress and motions to

dismiss.


 DATED: December 7, 2018              Respectfully submitted,

                                       /s/ Brian E. Klein
                                      BRIAN E. KLEIN
                                      Baker Marquart LLP
                                      2029 Century Park E – Suite 1600
                                      Los Angeles, CA 90067
                                      Email: bklein@bakermarquart.com
                                      Telephone: (424) 652-7800

                                        /s/ Marcia Hofmann
                                       MARCIA HOFMANN
                                       Zeitgeist Law PC
                                       25 Taylor Street
                                       San Francisco, CA 94102
                                       Email: marcia@zeitgeist.law
                                       Telephone: (415) 830-6664

                                       /s/ Daniel W. Stiller
                                      DANIEL W. STILLER
                                      DStillerLLC
                                      Box 511130
                                      Milwaukee, WI 53203
                                      Email: dan@dstillerllc.com
                                      Telephone: (414) 207-3190

                                       Attorneys for Marcus Hutchins




                                       45

      Case 2:17-cr-00124-JPS Filed 12/07/18 Page 45 of 45 Document 115
